COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Feldon Bonner II V. Saul Austin

Appellate case number:    01-09-01059-CV

Trial court case number: 0751857

Trial court:              280th District Court of Harris County

Date motion filed:        February 26, 2013

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Sherry Radack
                          Acting individually           Acting for the Court

Panel consists of: Chief Justice Radack and Justices Bland and Huddle


Date: March 20, 2013